DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the polymeric backbone" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is requested.
Claim 1 recites the limitation "the monolayer of microspheres" in line 12.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is requested.
Claim 14 recites the limitation "the monolayer of microspheres".  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is requested.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (WO 2014/100335) [refer to US 2015/0343502] in view of Hamada et al. (US 5,578,381).
Regarding claim 1, Clark teaches an article 30 comprising:
(i) a bead film comprising a binder resin layer 36 and a plurality of microspheres 31
partially embedded to 40-90% of the microsphere diameter in the binder resin
layer (paragraph 0053), wherein a portion of the microspheres outwardly protrude
a first distance from the surface of the binder resin layer (figure 3);
(ii) a stabilizing layer 46 disposed on the outwardly protruding microspheres opposite
the binder resin layer (figure 3), wherein the stabilizing layer intimately conforms
to the protruding microspheres (paragraphs 0024 and 0025); and
(iii) a release agent, wherein the stabilizing layer comprises the release agent
(paragraph 0022),
with the proviso that when the binder resin layer has a fluorine content along the
polymeric backbone greater than 65wt%, the stabilizing layer comprises a release agent selected
from a silicone, a fluoropolymer, and combinations thereof (where the binder resin layer may be
one of many materials where this fluorine content is not required such that this proviso is not
applicable, paragraph 0049),
and wherein the article is not retroreflective (paragraph 0001).
“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior
art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent
evidence of criticality, the taught embedment range of 40-90% reads on the claimed range of at
least 60%.
Clark does not explicitly teach the glass transition temperature or storage modulus of the
stabilizing layer. Hamada teaches a release coating composition for use in a variety of
applications (column 1, lines 12-16), including a polymer having fluorine groups or a curable
silicone material (column 1, lines 54-67). It would have been obvious to one of ordinary skill in
the art before the effective filing date of the invention to replace the release material of Clark
with the silicone and fluorine materials of Hamada because these materials have low surface
tension and excellent release from various tacky substances (column 1, lines 5-10).
Hamada does not explicitly teach the glass transition temperature or storage modulus of
these materials. However, the instant specification teaches a variety of materials that meet these
limitations (as-filed spec paragraphs 0037-0039). Hamada teaches silicone and fluorinated
materials (column 1, lines 54-67), which is taught by the instant specification as meeting the
limitation. Therefore, because Clark in view of Hamada’s material is indistinguishable from the
claimed materials, it is reasonable to expect that the combination’s glass transition temperature
would also be less than 100°C and the storage modulus at 150°C would also be at least 1.5 MPa.
“Where the claimed and prior art products are identical or substantially identical in structure or
composition, or are produced by identical or substantially identical processes, a prima facie case
of either anticipation or obviousness has been established” (MPEP 2112.01 Section I).
	Clark further fails to specifically teach the stabilizing layer having a thickness greater than the first distance.
	However, Clark teaches that the stabilizing layer must be thick enough so that the larger microspheres in the microsphere layer are sufficiently embedded to prevent their loss during subsequent processing operations (paragraph [0026]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thickness of the stabilizing layer in Clark to be greater than the first distance, if so desired, in order to sufficiently embed the larger microspheres so as to prevent their loss during subsequent processing operations.
Regarding claims 2 and 5, Hamada teaches a release coating composition including a
polymer having fluorine groups or a curable silicone material (column 1, lines 54-67). It would
have been obvious to one of ordinary skill in the art before the effective filing date of the
invention to include the silicone and fluorine materials of Hamada in the release coating of Clark
because these materials have low surface tension and excellent release from various tacky
substances (column 1, lines 5-10).
Regarding claim 3, Clark teaches that the stabilizing layer has a thickness at least 1.1
times the first distance (paragraphs 0023 and 0053, where when the microsphere is embedded at
least 40% of the diameter as in paragraph 0053, 1.1 times the first distance is 44% of the
diameter, a distance taught by paragraph 0053 because the layer may be thick enough to include
90% of the diameter, the layer being thick enough is taught in paragraph 0023).
	Regarding claim 4, Clark teaches an intermediate layer (undercoat layer; paragraph [0045-0046]) and the intermediate layer having a thickness less than ½ of the first distance (paragraph [0046]).
Regarding claim 6, Clark teaches that the binder resin layer comprises a resin comprising
a fluorine-containing polymer (paragraph 0049).
Regarding claim 7, Clark teaches that the fluorine-containing polymer is a fluoroolefin or
fluorourethane (paragraph 0049).
Regarding claim 8, Clark does not teach the method of making the polymer. Please note,
claim 8 includes product by process language. The discussion above tends to show the claimed
product is the same as what is taught by the prior art. “[E]ven though product-by-process claims
are limited by and defined by the process, determination of patentability is based on the product
itself. The patentability of a product does not depend on its method of production. If the product
in the product-by-process claim is the same as or obvious from a product of the prior art, the
claim is unpatentable even though the prior product was made by a different process.” (In re
Thorpe, 227 USPQ 964,966). Once the Examiner provides a rationale tending to show that the
claimed product appears to be the same or similar to that of the prior art, although produced by a
different process, the burden shifts to Applicant to come forward with evidence establishing an
unobvious difference between the claimed product and the prior art product. In re Marosi, 710
F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113. In this case, the process of
Clark appears to form the same product as that of the instant invention. Applicant may provide
evidence proving an unobvious difference between the products.
Regarding claim 9, Clark teaches that the fluorine-containing polymer is a copolymer of
tetrafluoroethylene, hexafluoropropylene and vinylidene fluoride (paragraph 0049).
Regarding claims 10 and 11, Clark does not teach a resin with low crosslink density or a
linear resin. However, as these materials are not required by the claims (see claim 6, where there
are many options), the claims are read on by Clark.
Regarding claim 12, Clark teaches that the refractive index of the microspheres is 1.3 or
less (paragraph 0035).
Regarding claim 13, Clark teaches that the microspheres are transparent (paragraph
0035).
Regarding claim 14, Clark teaches that the monolayer of microspheres comprises the
microspheres arranged in a pattern (figure 2, periodic).
Regarding claim 22, Clark teaches that the microspheres have an average diameter of 5-
1000 microns (paragraph 0031). “In the case where the claimed ranges ‘overlap or lie inside
ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05
Section I). Therefore, absent evidence of criticality, the taught range of 5-1000 microns reads on
the claimed range of 20-200 microns.

Response to Arguments
Applicant's arguments filed 2/28/2022 have been fully considered but they are not persuasive.
Applicant argues that neither Clark nor Hamada disclose or suggest “wherein the stabilizing layer has a thickness greater than the first distance”.
This argument is not deemed persuasive. As shown in the 103 rejection above, Clark teaches that the stabilizing layer must be thick enough so that the larger microspheres in the microsphere layer are sufficiently embedded to prevent their loss during subsequent processing operations (paragraph [0026]).Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thickness of the stabilizing layer in Clark to be greater than the first distance, if so desired, in order to sufficiently embed the larger microspheres so as to prevent their loss during subsequent processing operations. Accordingly, claims 1-14 and 22 are unpatentable over Clark in view of Hamada.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781